DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (JP 08266136).
Regarding claims 1, 5, 9, 13 and 17 Kubota discloses a cleaning system of a header (1) for an agricultural vehicle, the header comprising a frame with a floor having at least one cutout (perforated plate comprises a plurality of cutouts) for allowing an unwanted material to pass therethrough (¶0014 discloses dirt may pass), the cleaning system comprising: at least one door (¶0013 three plates 9b) configured for slideably connecting to the floor of the frame (via guide rail 11) and selectively covering the at least one cutout (¶0014 discloses selective covering of the holes in 9a via plates 9b); the at least one door being slidable bidirectionally in a forward and a rearward direction (Plates 9b slide back and forth in opposite direction, either direction being a forward direction and the opposite being a rearward direction); an elongated member (13) configured for rotatably connecting to the frame and the elongated member is operably connected to the at least one door (¶0013), the elongated member extending transversely between lateral ends of the frame (Member 13 extends transversely between lateral ends of the frame); and at least one actuator (manual crank 12) connected to the elongated member such that the elongated member is rotatable by the at least one actuator to slide the at least one door between a first position for covering the at least one cutout and a second position for at least partially uncovering the at least one cutout and allowing the unwanted material to pass through the at least one cutout.

Regarding claims 2 and 10, Kubota discloses at least one rack connected to the at least one door (Figure 3 shows threaded racks 14 through which screw shaft 13 passes).

Regarding claims 6 and 14, Kubota discloses a pair of tracks (11) for slideably connecting the at least one door (doors 9b) to the frame, and each track being configured for connecting to the frame and slideably mounting the at least one door (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-12, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 08266136) as applied to claims 1, 9 and 17 in further view of Crego (US 2007/0028576).
Regarding claims 7-8, 15-16 and 20 Kubota discloses manual operation and is therefore lacking electronic control unit and sensor configured to slide the door over the opening, Kubota is further lacking the use of a sensor to detect buildup of unwanted material.  
First, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to add an electronic control unit and position sensor, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
	With regard to a unwanted material sensor, Crego discloses a combine harvester that captures unwanted material and teaches the use of a sensor (58) in communication with a controller (74) to open and release unwanted material (¶0047). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kubota by using a sensor to detect the buildup and ejection of unwanted material as taught by Crego for the purpose of automatically releasing unwanted material during operation.  

Regarding claims 3-4, 11-12 and 18 Kubota discloses a screw shaft system for moving the plurality of doors in relationship to the holes and is lacking a rack and pinion.  
Examiner takes official notice that it is old and well known in the art of linear actuation to any variety of mechanical equivalents such as a rack and pinion. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have routinely experimented with any variety of actuation device to include a rack and pinion system to perform the linear actuation of the doors.  

Response to Arguments
Applicant's arguments filed 7-29-2022 have been fully considered but they are not persuasive. 
Applicant argues the amended limitation referring to the at least one door being slidable forward and rearwards.  However, the forward and rearward direction is not clearly in reference to anything.  Therefore, the rejection as maintained and presented above is considered appropriate.  The forward and rearward direction must be claimed in reference to something, for example a presented operational direction of the header.   Further, for the sake of clarity, the transverse direction  of the elongated member should also be in reference to the direction of operation and the forward and rearward direction to clearly overcome the rejection.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671